Citation Nr: 1243600	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability. 

2. Entitlement to service connection for a bilateral hearing loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to a TDIU rating.  

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

In a decision in August 2011, the Board affirmed the RO's May 2007 rating decision by denying the claim for a TDIU rating.  

The Veteran then appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2012, the Court granted a Joint Motion For Remand (Joint Motion), vacating the August 2011 decision to the extent that it denied the TDIU claim and remanded the matter to the Board for compliance with the Joint Motion.  In the Joint Motion the parties agreed that the Board in its previous decision did not consider whether a single examination was required to address whether the combination of the Veteran's service-connected physical and psychiatric disabilities rendered him unemployable.  

Subsequently in September 2012, the Veteran's attorney submitted additional evidence.  

The Board notes that the Veteran was initially represented by the Disabled American Veterans (DAV); however, in April 2012, he submitted VA Form 21-22a and appointed Chisholm Chisholm & Kilpatrick, LTD as his representative.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a rating decision dated in November 2011, the RO denied the claims of service connection for bilateral hearing loss and tinnitus.  In December 2011, the Veteran expressed disagreement with this decision.  

A Statement of the Case has not been issued and the Board is required to remand, rather than refer, these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are being remanded to the RO.


FINDING OF FACT

During the period of the appeal, the Veteran is shown as likely as not to have been precluded from securing and following a substantially gainful occupation consistent with his work and educational background by his service-connected disabilities.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the claim is resolved in the Veteran's favor, further discussion of VCAA is not required at this time.  .


Legal Criteria

Total disability meriting a 100 percent rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income....". 

Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment. See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).



Evidence and Analysis

In the present case, the Veteran filed his claim of entitlement to a TDIU rating in October 2006.  Throughout the appeal period, his service-connected disabilities have been dysthymic disorder and sinusitis, which are each rated as 50 percent disabling and combine to a rating of 80 percent.  Consequently, the percentage requirements of 38 C.F.R. § 4.16(a) are met. 

The Board must now address whether the competent evidence establishes that the service-connected disabilities preclude the Veteran from securing and following substantially gainful employment given his educational and work background. 

The records obtained from the Social Security Administration (SSA) indicated that the Veteran had a high school education with two years of college, as well as special training in elevator maintenance and repair.  

In a decision in May 2001, SSA awarded the Veteran disability benefits after finding that he had impairment that prevented him from performing past relevant work or any other work.  The SSA finding was based primarily on nonservice-connected disabilities, but the SSA decision found that the limitations caused by the Veteran's anxiety and depression were "no more than slight" and that the chronic sinusitis only allowed him to tolerate "limited exposure to temperature extremes, noise, dust, vibration and humidity."  

In the decision, SSA also determined that, based on the Veteran's past work as a semi-skilled taxi driver and mechanic, he did not have transferrable work skills.  

In June 2010, the Veteran testified that he would not be able to function in a full time job due to his service-connected disabilities because they were productive of frequent headaches and required doctor appointments.  He testified that he last worked in 2005 as a housing rehabilitation consultant.  

At a March 2007 VA sinus examination, the Veteran was examined and the claims file was reviewed.  His daily activities were affected in that he had to blow his nose and to clear his throat frequently during the course of the day.  He also reported having difficulty in concentrating due to headaches.  The opinion offered by a nurse and physician was that the Veteran was employable based on his sinusitis. 

At a March 2007 VA examination for mental disorders, the Veteran was examined and the claims file was reviewed.  He noted not being able to work due to an inability to function or concentrate.  His last job was selling magazine subscriptions and only lasted about 2 weeks because he could not handle it.  

The Veteran worked for many years as an elevator mechanic, worked in maintenance for 5 years, and drove a cab for 4 years.  He also did various part-time jobs for several years, including home improvement work. 

The psychiatrist opined that the Veteran appeared to have mild social and occupational dysfunction and that, from a psychiatric standpoint, he was not unemployable and could perform a job that offered flexibility and a relaxed atmosphere.  

In March 2008 and in October 2008, the Veteran's private doctor stated that he was unemployable as a result of many disabilities, which included his service-connected sinusitis and dysthymic disorder.  

In a private vocational assessment dated in September 2012, a vocational consultant concluded with a reasonable degree of vocational certainty that, since 1992, the Veteran had been unable to follow a substantially gainful occupation on a consistent and regular basis due to his service-connected sinusitis and dysthymic disorder.  He stated that he reviewed the entire claims folder, interviewed the Veteran, and considered the Veteran's nonservice-connected disabilities.  

In rendering his opinion, the vocational consultant noted that the Veteran in June 2010 testified that he had sinus headaches every other day that affected his concentration, increased his depression, and caused him to be confined to his home.  

The vocational consultant also explained that the Veteran last worked in any meaningful way at Arnold's Plumbing until 1995, but he had unplanned absences of nearly 10 days a month at that time.  He stated that the medical evidence showed a consistent pattern of unabated sinusitis and psychiatric problems which adversely affected the Veteran's ability to function adequately in a work environment.  

The vocational consultant further indicated that the Veteran had two unsuccessful attempts to return to work in 1999 and in 2004 due to excessive absences associated with sinus headaches, nasal congestion, associated depression and lack of motivation.  

In sum, the evidence of record paints two distinct pictures.  On the one hand, the Veteran's private doctor in March 2008 and in October 2008 concluded that the Veteran was unemployable due to his service-connected and nonservice-connected disabilities and a private vocational consultant in September 2012, after extensively reviewing the claims folder and interviewing the Veteran, determined that since 1992, the Veteran has been unable to follow a substantially gainful occupation on a consistent and regular basis due to his service-connected sinusitis and dysthymic disorder.  

On the other hand, the VA examiners in March 2007 determined that the Veteran's sinusitis did not render him unemployable and a VA psychiatrist that same month concluded that, from a psychiatric standpoint, the Veteran was not unemployable and could perform a job that offered flexibility and a relaxed atmosphere.  

By extending the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is in equipoise as to whether his service-connected sinusitis and dysthymic disorder preclude him from obtaining and retaining substantially gainful employment consistent with his education and work experience.  

In resolving all reasonable doubt in the Veteran's favor, a TDIU rating is warranted.



ORDER

A total disability rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations governing the payment of VA monetary benefits. 


REMAND

In a rating decision dated in November 2011, the RO denied the claims of service connection for bilateral hearing loss and tinnitus.  In December 2011, the Veteran's former representative, DAV, submitted a notice of disagreement with this decision.  A Statement of the Case has not been issued.  

Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these additional matters are REMANDED to the RO for the following action:

The RO should take all indicated action in order to issue a Statement of the Case referable to the issues of service connection for bilateral hearing loss and tinnitus to the Veteran and his representative.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


